DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/27/2022 has been entered.
Election/Restrictions
During a telephone conversation with Martin High on 9/29/2021 a provisional election was made without traverse to prosecute the invention of Group II, claim 7. Affirmation of this election must be made by applicant in replying to this Office action. Claims 1-6were withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Drawings
The drawings filed 5/9/2019 are accepted.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al (US 2015/0352816).
Wang teaches a process of making a component comprising an inner foam layer (herein relied upon to read on the claimed foam material) with a seamless stiff polymer material (herein understood to read on the claimed coating material) surrounding the inner foam layer (abstract).  While the component of Wang is not made according to the claimed method limitations, the courts have held the method of making a product does not patentably distinguish the claimed product from a product taught in the prior art unless the method of making the product inherently results in a materially different product.  In the present application, no such showing has been made.
Response to Arguments
Applicant's arguments filed 9/27/2022 have been fully considered but they are not persuasive. 
With regards to the rejection of claim 7 under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 2015/0352816), Applicant contends the process of Wang does not produce a product equivalent to the instant invention because the prior art is not enabling. Applicant acknowledges they have the burden to submit rebuttal evidence of non-enablement unless the reference appears to not be enabling on its face (in which case an applicant may successfully challenge the cited prior art for lack of enablement by argument without supporting evidence. In re Morsa, 713
F.3d 104, 110, 106 USPQ2d 1327, 1332 (Fed. Cir. 2013). MPEP § 2121). 
Applicant argues Wang is not enabling on its face because Wang does not teach how a second layer “1” can be injected into a mold already occupied by the first layer “2.”  According to Applicant, Wang teaches a two-step process: 1) fixing the inner insulation foam layer into the mold, and 2) injecting reaction material to surround the foam layer. These steps require the first step to insert a foaming layer into the mold and then attempting to add additional material around that first material. Applicant argues the second step is impossible to accomplish as first foaming material would occupy the mold void and would prevent the second material from entering the mold or coating all surfaces of the first material. Said argument is noted but is not persuasive as counsel fails to establish that the disclosure is non-enabling on its face.  To the contrary, counsel follows the argument that the disclosure is not enabling with a possible method by which Wang makes the disclosed product based upon an interpretation of the word “fixing.”  If applicant agrees the prior art is possibly enabled, then the prior art is not non-enabling “on its face” and further evidence beyond counsel’s argument would be required.
Specifically, Applicant contends Wang does not explain how a second “layer” is injected into a mold after “the polyurethane-synthesizing material fills up the mold” and that Wang’s step “S201: fixing an inner insulation foam layer into a mold;” requires the term “fixing” to be  interpreted as placing a solid, pre-formed foam layer into the mold using supports to hold that inner insulation foam layer in place in order to surround the foam layer with the outer injection molded layer. Those supports would then leave imperfections around the finished part where the supports are placed, and the injection material would not coat the entire surface of the inner material.   Said argument is noted but is not persuasive as applicant has not demonstrated their process would result in a outer injection molded layer free of imperfections.  Specifically, the claim does not explicitly require a lack of imperfections;  to the contrary, the removal of the lid to inject polymeric foam, and the use of the pneumatic ejection port seemingly would result in imperfection on the surface of the claimed product.  Thus, counsel’s argument fails to establish the claimed invention is inherently distinct from the teachings of Wang.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US2013/0260080 teaches a process for making a coated foam composite.  US 2006/0165947 teaches a composite article comprising a foamed insulating resin core substantially encapsulated by a reaction injection molded rigid resin outer shell.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R KRUER whose telephone number is (571)272-1510.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/KEVIN R KRUER/     
 Primary Examiner, Art Unit 3649